Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 1 of 18 PageID #: 1




                                                         5:19-cv-00537
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 2 of 18 PageID #: 2
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 3 of 18 PageID #: 3
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 4 of 18 PageID #: 4
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 5 of 18 PageID #: 5
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 6 of 18 PageID #: 6
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 7 of 18 PageID #: 7
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 8 of 18 PageID #: 8
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 9 of 18 PageID #: 9
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 10 of 18 PageID #: 10
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 11 of 18 PageID #: 11
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 12 of 18 PageID #: 12
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 13 of 18 PageID #: 13
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 14 of 18 PageID #: 14
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 15 of 18 PageID #: 15
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 16 of 18 PageID #: 16
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 17 of 18 PageID #: 17
Case 5:19-cv-00537 Document 1 Filed 07/23/19 Page 18 of 18 PageID #: 18
                           Case 5:19-cv-00537 Document 1-1 Filed 07/23/19 Page 1 of 1 PageID #: 19
    JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                          DEFENDANTS
     United States of America                                                                                433 4-H Lake Drive, Daniels, WV; 219 N. Eisenhower Drive, Beckley,
                                                                                                             WV; 210 Parkwood Drive, Beckley, WV

        (b)    County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant              Raleigh, West Virginia
                                 (E'(CEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

         (C) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (IfKnown)

    Kathleen Robeson; United States Attorney's Office; 300 Virginia Street,
    Suite 4000; Charleston, WV 25301

    JI. BASIS OF JURISDICTION (Place an "X" in OneBox Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in oneBox/or Plaintiff
                                                                                                            (For Diversil)• Cases On!J)                                      and 011eBox/or Defe11dant)
    i!f. 1   U.S. Government              0 3 Federal Question                                                                        PTF     DEF                                          PTF       DEF
               Plaintiff                        (U.S. Government Not a Par!))                         Citizen of This State           O l     O         Incorporated or Principal Place     O 4       0 4
                                                                                                                                                          ofBusiness In This State

    0 2 U.S. Government                   0 4 Diversity                                               Citizen of Another State          0 2    0    2   Incorporated and Principal Place    0 5     0 5
          Defendant                             (Indicate Citizenship of Parties in Item Ill)                                                              of Business In Another State

                                                                                                      Citizen or Subject of a           0 3    0    3   Foreign Nation                      0 6     0 6
                                                                                                        Forei
    IV. NATURE OF SUIT (P/ace an "X"in OneBoxOnl;)                                                                                              Click here for· Nature of Suit Code Descriptions
I               CONTRACT                                            TORTS                               FORFEITURE/PENALTY                       BANKRUPTCY                    OTHER STATUTES               I
    0   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY          0 625 Dmg Related Seizure           0 422 Appeal 28 USC 158          0 375 False Claims Act
    0   120 Marine                       0   310 Airplane                  0 365 Personal Injury -             ofProperty 21 USC 881      0 423 Withdrawal                 0 376 Qui Tam (31 USC
    0   130 Miller Act                   0   315 Airplane Product                 Product Liability   i!f. 690 Other                            28 USC 157                       3729(a))
    0   140 Negotiable Instmment                  Liability                0 367 Health Care/                                                                              0 400 State Reapportionment
    0   150 Recovery ofOverpayment       0   320 Assault, Libel &                Phannaceutical                                             PROPERTY RIGHTS                0 410 Antitrnst
            & Enforcement ofJudgment              Slander                        Personal Injury                                          0 820 Copyrights                 0 430 Banks and Banking
    0   151 Medicare Act                 0   330 Federal Employers'              Product Liability                                        0 830 Patent                     0 450 Commerce
    0   152 Recovery of Defaulted                 Liability                0 368 Asbestos Personal                                        0 835 Patent - Abbreviated       0 460 Deportation
            Student Loans                0   340 Marine                          Injury Product                                                 New Dmg Application        0 470 Racketeer Influenced and
            (Excludes Veterans)          0   345 Marine Product                   Liability                                               0 840 Trademark                        Cormpt Organizations
    0   153 Recovery .of Overpayment              Liability                 PERSONAL PROPERTY                    LABOR                      SOCIAL SECURITY                0 480 Consumer Credit
            ofVeteran's Benefits         0   350 Motor Vehicle             0 370 Other Fraud          0 710 Fair Labor Standards          0 861 HIA (1395ff)               0 485 Telephone Consumer
    0   160 Stockholders' Suits          0   355 Motor Vehicle             0 371 Tmtl1 in Lending            Act                          0 862 Black Lung (923)                 Protection Act
    0   190 Other Contract                       Product Liability         0 380 Other Personal       0 720 Labor/Management              0 863 DIWC/DIWW (405(g))         0 490 Cable/Sat TV
    0   195 Contract Product Liability   0   360 Other Personal                  Property Damage             Relations                    0 864 SSJD Title XVI             0 850 Securities/Commodities/
    0   196 Franchise                            Injury                    0 385 Property Damage      0 740 Railway Labor Act             0 865 RSI (405(g))                     Exchange
                                         0   362 Personal Injury -               Product Liability    0 751 Family and Medical                                             0 890 Other Statutory Actions
                                                 Medical Malpractice                                         Leave Act                                                     0 891 Agricultural Acts
            REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS         0 790 Otl1er Labor Litigation         FEDERAL TAX SUITS              0 893 Envirorunental Matters
0       210 Land Condemnation            0   440 Other Civil Rights         Habeas Corpus:            0 791 Employee Retirement           0 870 Taxes (U.S. Plaintiff      0 895 Freedom oflnfonnation
0       220 Foreclosure                  0   441 Voting                   0 463 Alien Detainee              Income Security Act                  or Defendant)                   Act
0       230 Rent Lease & Ejectment       0   442 Employment               0 510 Motions to Vacate                                         0 871 IRS-TIJird Party           0 896 Arbitration
0       240 Torts to Land                0   443 Housing/                       Sentence                                                         26 use 7609               0 899 Administrative Procedure
0       245 Tort Product Liability               Accommodations           0 530 General                                                                                          Act/Review or Appeal of
0       290 All Other Real Property      0   445 Amer. w/Disabilities -   0 535 Death Penalty               IMMIGRATION                                                          Agency Decision
                                                 Employment                 Other:                    0 462 Naturalization Application                                     0 950 Constitutionality of
                                         0   446 Amer. w/Disabilities -   0 540 Mandamus & Other      0 465 Other Immigration                                                    State Statutes
                                                 Other                    0 550 Civil Rights                Actions
                                         0   448 Education                0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
V. 0RIGIN (Place an 'T' in OneBox On/;)
� 1 Original                   O 2 Removed from               0 3         Remanded from         0 4 Reinstated or   O 5 Transferred from              O 6 Multidistrict              0 8 Multidistrict
    Proceeding                     State Court                            Appellate Court           Reopened               Another District                  Litigation -                Litigation -
                                                                                                                           (specif>)                         Transfer                   Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictimwl statutes 1111/ess dil'ersi1Jr

VI. CAUSE OF ACTION 1-- ----------------------------------
                                              Title 18 United States Code Section 981
                     Brief description of cause:
                                               Forfeiture of mail/wire/bank fraud proceeds and transactions in violation of money laundering
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                 DE.MAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:                0 Yes       ONo
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY



        RECEIPT#                      Afv!OUNT                                  APPLYING IFP                                    JUDGE                         MAG.JUDGE
